Title: From James Madison to William Harris Crawford, 23 September 1816
From: Madison, James
To: Crawford, William Harris


        
          Dear Sir
          Mont Pellier Sepr. 23d. 16
        
        I have recd. yours of the 20th inst. The claim of W. Knaggs involves an important question; what is the effect produced on the salaries of persons made prisoners by an Enemy, by and during their captivity?
        
        Civil officers are of two classes. 1st. Those holding during good behaviour 2dly. Those holding during pleasure.
        Whilst the offices of the 1st class continue and the officers are not removed in the mode authorised; the salaries are legally due, and cannot be withheld by the executive authority: and it is understood that neither the capture of the Officer, nor even the capture of the Office by that of the place including it (unless peace should transfer the right to the possessor) annuls the office. The former suspends the functions of the Officer, and the latter the office itself. In the former case, temporary provision when necessary can only be made by the legislative authority. In the latter case the temporary provision will depend on the Conqueror.
        With respect to Officers holding during pleasure, their claim to their salaries appears to be legal, whilst their offices continue, and no removal, or other appointment involving a removal, takes place.
        The claim of W. K. then depends on the question whether his two appointments or either of them, was of a nature to cease with the capture of Detroit and of himself; and if not, whether, as no direct removal appears to have taken place, any other appointments were made, actually superseding his.
        The latter is a simple question of fact, to be decided by the evidence in the Department.
        The former question must be decided by the character of the appointments in the eye of the Law. Is that of a Deputy Indian agent, an office, which would be vacated only, not extinguished, by the Death removal or resignation of the person exercising it; or a personal agency ceasing with the non exercise of it? Is the appointment of Indian Interpreter, in like manner, an office or an agency, as so distinguished?
        Not finding it convenient in my present situation to examine our laws fully in relation to those appointments, and aware that there is nicety often in discriminating between an Office and an agency, I cannot do better than request you to communicate these observations with the interesting ones contained in your letter, to the other members of the Cabinet at Washington; And transmit to me the result of the consultation on the whole subject. Should there be no difference of opinion, and delay be inconvenient, it may be acted on without hearing further from me.
        Genl. Hull presented sometime ago a claim for two Salaries during his captivity, and pressed strongly the reasoning which gave most color to it. His Military claim, I beleive, was viewed in a different light from his salary as Governor, the latter being precluded, by an understanding with the Government at the time when he was charged with the expedition which had So unfortunate an issue. Accept my cordial respects
        
          James Madison
        
       